DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Election/Restrictions
Applicant’s election without traverse of Invention I, species II (Figs. 2A-2G, [0055]-[0074] in the reply filed on 03 February 2021 is acknowledged. Claims 6-8 are not readable on the elected invention and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Specification
1. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
2. The disclosure is objected to because of the following informalities: 
a. [0057] line 3, 122 should read 222. 
b. [0057] form should read from.
c. ploy should read poly throughout the specification and the claims. 
d. [0066] spices should read species.
Appropriate correction is required.
3. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because of the following reasons:
1. Fig. 2A, Reference Number 222 is not in the specification
2. Fig. 2A, 210b should read 210a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. US 2002/0187596.
Regarding claim 1, Yamanaka et al. discloses a method, comprising: 
receiving a substrate 1 having a first region PMOS area and a second region NMOS area defined thereon and an 5insulating structure 2 formed there-between; 
forming a gate stack including a dielectric layer 3 and a gate 4 formed thereon extending across the first region PMOS area and the second region NMOS area Fig. 4; 
forming a first well mask 5 covering the second region NMOS area, wherein the first well mask 5 defines a first opening that exposes a portion of the gate 4 over the first 10region PMOS area Fig. 5; 
performing a first doping process Phosphorus ion, through the first opening of the first well mask 5 and through the gate stack Fig. 5, to form a first well WELL in the substrate 1 beneath the first opening; and 
performing a second doping process Boron ion to the gate 4 via the first well mask 5 to form 15a first gate conductor Fig. 6.  
claim 2, Yamanaka et al. discloses the method of claim 1, further comprising forming a second well mask 6 covering the first region PMOS area, wherein the second well mask 6 defines a second opening that exposes a portion of the gate PMOS area; 
performing a third doping process Boron ion, through the second opening of the second well mask 6 and through the gate stack Fig. 7, to form a second well WELL in the substrate 1 beneath the second opening; and 
performing a fourth doping process Phosphorus ion to the gate 4 via the second well mask 6 to 25form a second gate conductor Fig. 8.  


Allowable Subject Matter
Claims 3, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty. 
Jung US 2008/0160707 Figs. 1A-1E discloses a method of manufacturing a CMOS semiconductor device using a mask 105 to form n-well region 107 and mask 106 
Lin et al. US 2015/0115367 Figs. 4A-4E discloses a method of manufacturing a semiconductor structure by forming a first mask on a substrate; defining a first doped region through an opening of the first mask; forming a second mask on the first mask and filling in the opening of the first mask with the second mask; defining a second doped region through an opening of the second mask. Lin et al. does not disclose doping the gate electrode using the same mask used to form the well region. 
Takebuchi et al. US 2011/0175173 Figs. 3A-6C discloses a method of manufacturing a semiconductor device by forming a well region 24 through mask 40, Fig. 3C and well region 34 through mask 41, Fig. 5B. Takebuchi et al. does not disclose doping the gate electrode using the same mask used to form the well region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898